                                                                                E-FILED
                                               Wednesday, 30 October, 2019 10:24:20 AM
                                                           Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

JOHN SWANSON,                    )
                                 )
                  Plaintiff,     )
                                 )
     v.                          )      19-CV-4183
                                 )
GREGG SCOTT, et al.,             )
                                 )
                  Defendants.    )

          MERIT REVIEW AND CASE MANAGEMENT ORDER

     The plaintiff, proceeding pro se, a civil detainee at the
Rushville Treatment and Detention Facility (“Rushville”) is
requesting leave to proceed under a reduced payment procedure for
indigent plaintiffs who are institutionalized but are not prisoners as
defined in 28 U.S.C. Section 1915(h).

      The “privilege to proceed without posting security for costs and
fees is reserved to the many truly impoverished litigants who,
within the District Court’s sound discretion, would remain without
legal remedy if such privilege were not afforded to them.” Brewster
v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Circ. 1972).
Additionally, a court must dismiss cases proceeding in forma
pauperis “at any time” if the action is frivolous, malicious, or fails to
state a claim, even if part of the filing fee has been paid. 28 U.S.C.
§ 1915(d)(2). Accordingly, this court grants leave to proceed in
forma pauperis only if the complaint states a federal action.

      In reviewing the Complaint, the Court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff is presently detained at Rushville Treatment and
Detention Facility. Plaintiff alleges that TDF officials restricted his
mother from visiting the TDF after she pushed a chair over
following an argument with TDF officials about whether she should
be able to visit another TDF resident. Plaintiff alleges that the
initial 6-month restriction was later extended and that he has been
unable to visit with his mother.

      Plaintiff states a First Amendment claim for the alleged denial
of visitation with his mother. Easterling v. Thurmer, 880 F.3d 319,
323 (7th Cir. 2018) (“[P]rison officials may violate the Constitution
by permanently or arbitrarily denying an inmate visits with family
members….”). Liberally construed, Plaintiff also states a First
Amendment retaliation claim. Daugherty v. Page, 906 F.3d 606,
610 (7th Cir. 2018). Plaintiff does not state a Fourteenth
Amendment procedural due process claim because he did not suffer
a deprivation sufficient to trigger due process concerns. See Miller
v. Dobier, 634 F.3d 412, 415-16 (7th Cir. 2011) (“Disciplinary
measures that do not substantially worsen the conditions of
confinement of a lawfully confined person are not actionable under
the due process clause.”)

IT IS THEREFORE ORDERED:

      1.    Pursuant to its merit review of the Complaint under 28
U.S.C. § 1915A, the Court finds that the plaintiff states First
Amendment claims for denial of visitation with his mother and
retaliation against the named defendants. Any additional claims
shall not be included in the case, except at the Court’s discretion on
motion by a party for good cause shown or pursuant to Federal
Rule of Civil Procedure 15.

     2.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give the defendants notice and
an opportunity to respond to those motions. Motions filed before
defendants' counsel has filed an appearance will generally be denied
as premature. The plaintiff need not submit any evidence to the
Court at this time, unless otherwise directed by the Court.

     3.    The Court will attempt service on the defendants by
mailing each defendant a waiver of service. The defendants have 60
days from the date the waiver is sent to file an answer. If the
defendants have not filed answers or appeared through counsel
within 90 days of the entry of this order, the plaintiff may file a
motion requesting the status of service. After the defendants have
been served, the Court will enter an order setting discovery and
dispositive motion deadlines.

      4.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the Clerk
said defendant's current work address, or, if not known, said
defendant's forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the Clerk and shall not be maintained in
the public docket nor disclosed by the Clerk.

      5.   The defendants shall file an answer within 60 days of the
date the waiver is sent by the Clerk. A motion to dismiss is not an
answer. The answer should include all defenses appropriate under
the Federal Rules. The answer and subsequent pleadings shall be
to the issues and claims stated in this opinion. In general, an
answer sets forth the defendants' positions. The Court does not
rule on the merits of those positions unless and until a motion is
filed by the defendants. Therefore, no response to the answer is
necessary or will be considered.

      6.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the Clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the Clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the Clerk. The plaintiff must mail his
discovery requests and responses directly to defendants' counsel.
Discovery requests or responses sent to the Clerk will be returned
unfiled, unless they are attached to and the subject of a motion to
compel. Discovery does not begin until defense counsel has filed an
appearance and the Court has entered a scheduling order, which
will explain the discovery process in more detail.

     7.   Counsel for the defendants is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendants shall arrange the time for the deposition.

      8.    The plaintiff shall immediately notify the Court, in
writing, of any change in his mailing address and telephone
number. The plaintiff's failure to notify the Court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.

      9.   If a defendant fails to sign and return a waiver of service
to the clerk within 30 days after the waiver is sent, the Court will
take appropriate steps to effect formal service through the U.S.
Marshals service on that defendant and will require that defendant
to pay the full costs of formal service pursuant to Federal Rule of
Civil Procedure 4(d)(2).

     10. The clerk is directed to enter the standard qualified
protective order pursuant to the Health Insurance Portability and
Accountability Act.

    11. The clerk is directed to attempt service on the defendants
pursuant to the standard procedures.

     12.   Plaintiff’s motion to proceed in forma pauperis [3] is
granted.
     13. Plaintiff’s motion for status of filing fees [7] is GRANTED.
The Court received Plaintiff’s partial filing fee of $7.09 on October
21, 2019.

                  Entered this 30th day of October, 2019

                           /s/Harold A. Baker
               ___________________________________________
                        HAROLD A. BAKER
                UNITED STATES DISTRICT JUDGE
